PER CURIAM.
The plaintiff was awarded a jury verdict for $385.00 as damages in a negligence action. The verdict was in the exact amount of plaintiff’s medical expenses. The trial judge granted plaintiff’s motion for a new trial “for the reason that the Jury verdict was contrary to the evidence.” We construe the ground expressed by the trial judge to be the same as a determination that the jury verdict is contrary to the weight of the evidence. The defendant has appealed. We affirm upon the basis of the holding in Grossman v. Short, Fla.App. 1970, 235 So.2d 11.
Affirmed.